Exhibit - 10.1
WM. WRIGLEY JR. COMPANY
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Wm. Wrigley Jr. Company, a Delaware corporation (the “Company”), hereby
grants to [___] (the “Holder”) as of May ___, 2008 (the “Grant Date”), pursuant
to the provisions of the Company’s 2007 Management Incentive Plan, as amended
(the “Plan”), the Restricted Stock Program maintained under the Plan (the
“Program”), and this Restricted Stock Unit Award Agreement (this “Agreement”) a
Restricted Stock Unit Award (the “Award”) with respect to [___] shares of the
Company’s Common Stock, without par value (“Stock”), upon and subject to the
restrictions, terms and conditions set forth below and in the Plan and the
Program. Capitalized terms not defined herein shall have the meanings specified
in the Plan or the Program.
     1. Award Subject to Acceptance of Agreement. The Award shall be null and
void unless the Holder shall accept this Agreement by executing this Agreement
in the space provided below and returning it to the Company’s Global Rewards
Department at 410 North Michigan Avenue, Chicago, Illinois 60611 within 30 days
after the Grant Date.
     2. Rights as a Stockholder. The Holder shall not be entitled to any
privileges of ownership with respect to the shares of Stock subject to the
Award, including dividends or dividend equivalents, unless and until, and only
to the extent, such shares become vested pursuant to Section 3 hereof and the
Holder becomes a stockholder of record with respect to such shares.
     3. Vesting of Shares Subject to Award.
          3.1 General Vesting of Awards. Except to the extent the Award becomes
immediately vested upon a termination of the Holder’s employment by reason of
Holder’s Disability or death, pursuant to Section 6(a) of the Program, or as set
forth in Sections 3.2, 10 or 11 hereof, the Award shall vest, subject to the
Holder’s continued employment with the Company through the applicable vesting
date, in equal annual installments on each of the first four anniversaries of
the Grant Date (each, a “Vesting Date”). Notwithstanding any other provision of
the Plan or the Program, if the Holder’s employment with the Company terminates
or is terminated for any reason other than due to the Holder’s Qualifying
Retirement (as defined in Section 3.2 below), Disability or death, the Holder
shall forfeit all rights with respect to any portion of the Award (and the
underlying shares of Stock) that has not yet vested as of the effective date of
the Holder’s termination of employment, and such unvested portion of the Award
shall be immediately cancelled. For purposes of this Agreement, references to
employment with the Company shall include employment by an Associated Company.

 



--------------------------------------------------------------------------------



 



          3.2 Vesting of Awards Upon Certain Retirement. Notwithstanding any
other provision of the Plan or the Program, in the event the Agreement and Plan
of Merger with Mars, Incorporated, New Uno Holdings Corporation and New Uno
Acquisition Corporation, dated April 28, 2008 (the “Merger Agreement”) has been
terminated without the merger transaction contemplated therein (the “Merger”)
having been consummated, upon the Holder’s subsequent Retirement (a “Qualifying
Retirement”), if such Qualifying Retirement occurs prior to December 31, 2008,
(i) that number of Restricted Stock Units equal to the product of (x) the
fraction, the numerator which shall be equal to the difference between 365 and
total number of days elapsed between January 1, 2008, and the date of the
Holder’s Qualifying Retirement, and the denominator which shall be 365, and
(y) the total number of Restricted Stock Units originally granted pursuant to
the Award, shall be forfeited by the Holder and shall be immediately cancelled
and (ii) the remaining Restricted Stock Units subject to the Award shall become
vested as of the date of such Retirement. Notwithstanding any other provision of
the Plan or the Program, upon a Holder’s Qualifying Retirement that occurs on or
after December 31, 2008, any then unvested Restricted Stock Units shall become
vested as of the date of such Retirement. Any Restricted Stock Units that become
vested pursuant to this Section 3.2 (the “Retirement Vested Units”) shall be
settled pursuant to and in accordance with Section 4.2 below.
     4. Settlement of Award.
          4.1 Settlement of Award Other than upon Qualifying Retirement. Subject
to Section 10 hereof and subject to the withholding of any Required Tax
Payments, pursuant to Section 8 of the Program, as soon as practicable after the
vesting of any portion of the Award other than due to a Qualifying Retirement,
the Company shall issue or transfer to the Holder the number of shares of Stock
for each Restricted Stock Unit that has become vested. The Company may effect
such transfer either by the delivery of one or more certificates of Stock to the
Holder or by an appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, and in either case by issuing such
shares in the Holder’s name or in such other name as is acceptable to the
Company and designated in writing by the Holder. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 8 of the Program.
          4.2 Settlement of Award upon Qualifying Retirement.
          (a) The Holder shall not be entitled to settlement of the Retirement
Vested Units upon the occurrence of a Qualifying Retirement but, subject to
Section 4.2(b), shall be entitled to settlement of the Retirement Vested Units
at such time or times as such Retirement Vested Units would have become vested
absent the Holder’s Qualifying Retirement. The number of Retirement Vested Units
eligible for settlement at each Vesting Date shall be equal to the

2



--------------------------------------------------------------------------------



 



quotient of (i) the Retirement Vested Units divided by (ii) 4 (the “Issuable
Shares”). At the time of settlement, the Company shall issue or transfer to the
Holder the Issuable Shares, subject to the withholding of any Required Tax
Payments pursuant to Section 8 of the Program. The Company may effect such
transfer either by the delivery of one or more certificates of Stock to the
Holder or by an appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, and in either case by issuing such
shares in the Holder’s name or in such other name as is acceptable to the
Company and designated in writing by the Holder. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in Section 8 of the Program.
          (b) Notwithstanding Section 4.2(a), in the event of a Change in
Control that constitutes a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company under Section 409A(a)(2)(A)(v) of the Code and regulations thereunder (a
“409A Change in Control”), that occurs after the Holder’s Qualifiying Retirement
but prior to the settlement of all of the Retirement Vested Units, the Holder
shall be entitled to immediate settlement of any then unsettled Retirement
Vested Units. At the time of settlement, the Company shall issue or transfer to
the Holder the shares issuable pursuant to this Section 4.2(b), subject to the
withholding of any Required Tax Payments pursuant to Section 8 of the Program.
The Company may effect such transfer either by the delivery of one or more
certificates of Stock to the Holder or by an appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company, and in either
case by issuing such shares in the Holder’s name or in such other name as is
acceptable to the Company and designated in writing by the Holder. The Company
shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery, except as otherwise provided in Section 8 of the
Program.
     5. Agreement Subject to the Plan and Program. This Agreement is subject to
the provisions of the Plan and the Program and shall be interpreted in
accordance therewith. The Holder hereby acknowledges receipt of a copy of the
Plan and the Program.
     6. Investment Representation. The Holder hereby represents and covenants
that (a) any share of Stock acquired upon the vesting of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such acquisition has been registered under the Securities Act and any
applicable state securities law; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation

3



--------------------------------------------------------------------------------



 



(x) is true and correct as of the date of acquisition of any shares hereunder or
(y) is true and correct as of the date of any sale of any such shares, as
applicable. As a further condition precedent to the delivery to the Holder of
any shares subject to the Award, the Holder shall comply with all regulations
and requirements of any regulatory authority having control of or supervision
over the issuance of the shares and, in connection therewith, shall execute any
documents which the Company shall in its sole discretion deem necessary or
advisable.
     7. Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder give or be deemed to give
the Holder any right to continued employment by the Company.
     8. Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Award.
Any interpretation, determination or other action made or taken by the Board or
the Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.
     9. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.
     10. Mars Merger. Unless the Award was previously forfeited in whole or in
part pursuant to Section 3 hereof or previously became fully vested pursuant to
Section 3 hereof, as of the Effective Time (as defined in the Merger Agreement),
the Award shall be deemed vested on a pro rata basis based on the total number
of days that have elapsed from the Grant Date to the Effective Time relative to
the total number of days between the Grant Date and the fourth anniversary of
the Grant Date (i.e., 1460 days) (the “Vested Units”). (For illustration
purposes, assuming continued employment, in the event such Effective Time occurs
on the 438th day following the Grant Date (a date when the total number of days
that have elapsed since the Grant Date is equal to 30% of the total number of
days between the Grant Date and the fourth anniversary of the Grant Date and is
after the first anniversary of the Grant Date so that the Award had previously
become 25% vested), the Award would thereupon be deemed vested with respect to
an additional number of Restricted Stock Units so that, incrementally, an
additional 5% of the Award (the incremental amount between 25% and 30%) would be
deemed Vested Units as of the Effective Time.) Upon such Effective Time, each of
the Vested Units (and each Restricted Stock Unit that previously vested pursuant
to Section 3 hereof but that is then still unsettled pursuant to Section 4
hereof), shall be immediately cancelled and converted into the right to receive
an amount of cash equal to the per-share Merger Consideration of $80.00, less
applicable withholding, in accordance with Section 2.2(c) of the Merger
Agreement (the “Vested Payment”) as soon as practicable following the Effective
Time. Notwithstanding any provision of this Agreement, the Plan or the Program
to the contrary, with respect to any portion of the Award that is outstanding at
the Effective Time and that is not vested at the Effective Time (the “Unvested
Units”), no portion of such Unvested Units shall continue after the Effective
Time, and all such Unvested Units shall be immediately cancelled. As of the
Effective Time, all Restricted Stock Units shall no longer be outstanding and
shall automatically cease to exist, and the Holder shall cease to

4



--------------------------------------------------------------------------------



 



have any rights with respect to any Restricted Stock Units, or Shares or cash
equal to or based on the Shares, except the right to receive the Vested Payment
with respect to the Vested Units as aforesaid.
     11. Change in Control. In the event the transactions contemplated by the
Merger Agreement are not consummated and the Merger Agreement is terminated,
then upon a subsequent Change in Control (which shall not include the
transactions contemplated by Merger Agreement), the Award shall to the extent
not previously forfeited vest in full and shall be settled pursuant to Section
4.1 hereof.
     12. Section 409A. It is intended that this Agreement shall comply with the
provisions of section 409A of the Code and the Treasury Regulations relating
thereto so as not to subject Holder to the payment of additional taxes and
interest under section 409A of the Code. In furtherance of this intent, this
Agreement shall be interpreted, operated, and administered in a manner
consistent with these intentions, and to the extent that any regulations or
other guidance issued under section 409A of the Code would result in Holder
being subject to payment of additional income taxes or interest under section
409A of the Code, Holder and the Company agree to amend this Agreement in order
to avoid the application of such taxes or interest under section 409A of the
Code. The Company will consult with the Holder in good faith regarding the
implementation of the provisions of this Section 12; provided that neither the
Company nor any of its employees or representatives shall have any liability to
the Holder with respect to thereto.
     13. Non-Solicitation. As a condition to and by accepting this Award, Holder
agrees that during his or her employment, and for twelve months after his or her
employment ends for any reason, Holder will not directly or indirectly solicit,
induce, raid or hire (or directly or indirectly assist with the solicitation,
inducement, raiding, or hiring of) any person employed by the Company and/or its
Subsidiaries at the time of his or her termination of employment, with whom
Holder had regular contact while employed and/or who possesses confidential and
proprietary information of the Company and/or its Subsidiaries. Holder agrees
that the Company and/or its Subsidiaries will suffer irreparable harm in the
event Holder fails to comply with this Section and that monetary damages will be
inadequate to compensate the Company and/or its Subsidiaries for his or her
breach of this Section. Holder further acknowledges that the covenant contained
in this Section is reasonable, and that the benefits set forth in this Agreement
are in consideration for the covenant contained herein. To the extent this
Section conflicts with prior agreements concerning this subject matter, this
Section shall supersede any and all prior agreements or communications.
     14. Residents of Russia. For residents of Russia, notwithstanding anything
to the contrary in the foregoing Agreement, the Award will not become effective
and will not become a binding obligation of the Company until the Holder accepts
the terms and conditions of this Award and it is then approved by the Global
Rewards function located in Chicago, IL USA.
     15. Consent to Collection, Processing and Transfer of Personal Data. By
accepting the terms of this Award, the Holder voluntarily acknowledges and
consents to

5



--------------------------------------------------------------------------------



 



the collection, use, processing and transfer of personal data as described in
this paragraph. The Holder is not obliged to consent to such collection, use,
processing and transfer of personal data. However, failure to provide the
consent may affect the Holder’s ability to participate in the Plan. The Company,
its Subsidiaries and the Holder’s employer hold certain personal information
about the Holder, including the Holder’s name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all options or any other entitlement to shares
of stock awarded, canceled, purchased, vested, unvested or outstanding in the
Holder’s favor, for the purpose of managing and administering the Plan (“Data”).
The Company and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Holder’s participation in the Plan, and the Company and/or any of its
Subsidiaries may each further transfer data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. The Holder authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Holder’s participation
in the Plan, including any requisite transfer of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares of
stock on the Holder’s behalf to a broker or other third party with whom the
Holder may elect to deposit any shares of stock acquired pursuant to the Plan.
The Holder may, at any time, review Data, require any necessary amendments to it
or withdraw the consents herein in writing by contacting the Company; however,
withdrawal of consent may affect the Holder’s ability to participate in the
Plan.

            WM. WRIGLEY JR. COMPANY
      By:           Name:   William Perez        Title:   President and Chief
Executive Officer     

     
Accepted this ___day of                     , 2008.
   
 
   
 
Holder
   
 
   

6